


110 HR 5516 IH: Officer Daniel Faulkner Children of

U.S. House of Representatives
2008-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5516
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2008
			Mr. Patrick J. Murphy of
			 Pennsylvania (for himself and Mr.
			 Platts) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To increase Federal Pell Grants for the children of
		  fallen police officers, firefighters, and other first
		  responders.
	
	
		1.Short titleThis Act may be cited as the
			 Officer Daniel Faulkner Children of
			 Fallen Heroes Scholarship Act of 2008.
		2.Calculation of
			 Federal Pell Grant eligibilitySection 401(f) of the Higher Education Act
			 of 1965 (20 U.S.C. 1070a(f)) is amended by adding at the end the following new
			 paragraph:
			
				(4)(A)Notwithstanding
				paragraph (1) or any other provision of this section, the expected family
				contribution of each student described in subparagraph (B) shall be deemed to
				be zero for the period during which each such student is eligible to receive a
				Federal Pell Grant under subsection (c).
					(B)Subparagraph (A) shall apply to any
				student at an institution of higher education—
						(i)whose parent or guardian—
							(I)was actively serving as a police officer,
				firefighter, or other first responder; and
							(II)died as a result of performing service
				as such a first responder; and
							(ii)who was 18 years or less, or was
				enrolled as a full-time or part-time student at an institution of higher
				education, as of the time of the parent or guardian’s death.
						(C)For purposes of this paragraph—
						(i)the term police officer,
				firefighter, or other first responder means an individual who—
							(I)is a
				police officer or firefighter in a police department or fire department which
				is organized and operated by a State or political subdivision to provide police
				protection, firefighting services, or emergency medical services for any area
				within the jurisdiction of such State or political subdivision;
							(II)is
				an emergency medical services provider who provides out-of-hospital emergency
				medical care, including an emergency medical technician, paramedic, or
				certified first responder; or
							(III)is
				a member of a qualified volunteer emergency response organization who provides
				firefighting services or emergency medical services; and
							(ii)the term qualified volunteer
				emergency response organization means any volunteer organization
				that—
							(I)is organized and operated to provide
				firefighting or emergency medical services for persons in the State or
				political subdivision, as the case may be; and
							(II)is required (by written agreement) by
				the State or political subdivision to furnish firefighting or emergency medical
				services in such State or political
				subdivision.
							.
		3.Effective
			 dateThe amendment made by
			 section 2 of this Act shall apply with respect to Federal Pell Grants awarded
			 for academic year 2009–2010, and each succeeding academic year.
		
